Per Curiam.

In the case of Dennie v. Hart & Tr. 2 Pick. 204, the Court considered the transaction merely color-able ; that the depositary of the check was the agent of the trustee himself; and that the trustee had the control of it, and might revoke it when he pleased ; and the decision went upon that ground. In the present case, we think the depositary was not the agent of the town, but of Graves, to receive and appropriate the amount of the check, and that the town could not control or revoke it. The check therefore was a payment of the debt due from the town to Graves.

Trustee discharged.